
	
		I
		111th CONGRESS
		2d Session
		H. R. 4555
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Miller of North
			 Carolina (for himself, Mr.
			 Stupak, Mr. Dingell,
			 Mr. Jones,
			 Mr. Shuler,
			 Mr. Price of North Carolina,
			 Mr. Butterfield,
			 Mr. McIntyre,
			 Mr. Kissell,
			 Mr. Israel,
			 Mr. Massa,
			 Mr. Rothman of New Jersey,
			 Mr. Kagen,
			 Mr. Teague,
			 Mr. Al Green of Texas,
			 Mr. Hodes,
			 Ms. Jackson Lee of Texas,
			 Mr. Boyd, Ms. Ginny Brown-Waite of Florida, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to furnish hospital care, medical services, and
		  nursing home care to veterans who were stationed at Camp Lejeune, North
		  Carolina, while the water was contaminated at Camp Lejeune, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Janey Ensminger
			 Act.
		2.Hospital care, medical
			 services, and nursing home care for veterans stationed at Camp Lejeune, North
			 Carolina, while the water was contaminated at Camp Lejeune
			(a)In
			 generalSection 1710(e)(1) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(F)Subject to paragraph (2), a veteran who, as
				a member of the Armed Forces, was stationed at Camp Lejeune, North Carolina,
				during a period, determined by the Secretary in consultation with the Agency
				for Toxic Substances and Disease Registry, in which the water at Camp Lejeune
				was contaminated by volatile organic compounds, including known human
				carcinogens and probable human carcinogens, is eligible for hospital care,
				medical services, and nursing home care under subsection (a)(2)(F) for any
				illness, notwithstanding that there is insufficient medical evidence to
				conclude that such illness is attributable to such
				contamination.
					.
			(b)Family
			 members
				(1)In
			 generalSubchapter VIII of chapter 17 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1786.Health care of
				family members of veterans stationed at Camp Lejeune, North Carolina, while the
				water was contaminated at Camp Lejeune
							(a)In
				generalA family member of a
				veteran described in subparagraph (F) of section 1710(e)(1) of this title who
				resided at Camp Lejeune, North Carolina, during the period described in such
				subparagraph, or who was in utero during such period while the mother of such
				family member resided at such location, shall be eligible for hospital care,
				medical services, and nursing home care furnished by the Secretary for any
				covered condition, or any covered disability that is associated with a
				condition, that is associated with exposure to the contaminants in the water at
				Camp Lejeune during such period.
							(b)Covered
				conditions and disabilitiesIn this section, covered conditions and
				disabilities are those conditions and disabilities described in section
				1119(a)(2) of this
				title.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1785 the following
			 new item:
					
						
							1786. Health care of family
				members of veterans stationed at Camp Lejeune, North Carolina, while the water
				was contaminated at Camp
				Lejeune.
						
						.
				3.Presumptions of
			 service connection for illnesses associated with contaminants in the water
			 supply at Camp Lejeune, North Carolina
			(a)In
			 generalSubchapter II of
			 chapter 11 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					1119.Presumptions
				of service connection for illnesses associated with contaminants in the water
				supply at Camp Lejeune, North Carolina
						(a)Presumption(1)For purposes of section 1110 of this title,
				and subject to section 1113 of this title, each illness, if any, described in
				paragraph (2) shall be considered to have been incurred in or aggravated by
				service referred to in that paragraph, notwithstanding that there is no record
				of evidence of such illness during the period of such service.
							(2)An illness referred to in paragraph (1) is
				any diagnosed or undiagnosed illness that—
								(A)the Secretary determines, in consultation
				with the Agency for Toxic Substances and Disease Registry, in regulations
				prescribed under this section to warrant a presumption of service connection by
				reason of having a positive association with exposure to volatile organic
				compounds, including known human carcinogens and probable human carcinogens,
				known or presumed to be associated with service in the Armed Forces at Camp
				Lejeune, North Carolina, during a period determined by the Secretary in
				consultation with the Agency for Toxic Substances and Disease Registry;
				and
								(B)becomes manifest within the period, if any,
				prescribed in such regulations in a veteran who served on active duty at Camp
				Lejeune, North Carolina, and by reason of such service was exposed to such
				compounds.
								(3)For purposes of this subsection, a veteran
				who served on active duty at Camp Lejeune, North Carolina, during the period
				referred to in paragraph (2)(A) and who has an illness described in paragraph
				(2) shall be presumed to have been exposed by reason of such service to the
				compound associated with the illness in the regulations prescribed under this
				section unless there is conclusive evidence to establish that the veteran was
				not exposed to the compound by reason of such service.
							(b)Determinations
				relating to diseases(1)Whenever the Secretary determines, in
				consultation with the Agency for Toxic Substances and Disease Registry, on the
				basis of sound medical and scientific evidence, that a positive association
				exists between the exposure of humans to a volatile organic compound known or
				presumed to be present in the water supply at Camp Lejeune, North Carolina, and
				the occurrence of a disease in humans, the Secretary shall prescribe
				regulations providing that a presumption of service connection is warranted for
				that disease for the purposes of this section.
							(2)In making determinations for the
				purpose of this subsection, the Secretary shall take into account all other
				sound medical and scientific information and analyses available to the
				Secretary. In evaluating any study for the purpose of making such
				determinations, the Secretary shall take into consideration whether the results
				are statistically significant, are capable of replication, and withstand peer
				review.
							(3)An association between the occurrence
				of a disease in humans and exposure to a volatile organic compound shall be
				considered to be positive for the purposes of this section if the credible
				evidence for the association is equal to or outweighs the credible evidence
				against the association.
							(c)Removal of
				diseasesWhenever a disease
				is removed from regulations prescribed under this section—
							(1)a veteran who was
				awarded compensation for such disease on the basis of the presumption provided
				in subsection (a) before the effective date of the removal shall continue to be
				entitled to receive compensation on that basis; and
							(2)a survivor of a
				veteran who was awarded dependency and indemnity compensation for the death of
				a veteran resulting from such disease on the basis of such presumption shall
				continue to be entitled to receive dependency and indemnity compensation on
				such
				basis.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1118 the following
			 new item:
				
					
						1119. Presumptions of service connection
				for illnesses associated with contaminants in the water supply at Camp Lejeune,
				North
				Carolina.
					
					.
			
